Citation Nr: 1020618	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service in the United States Marine 
Corps from September 1968 to September 1970, including 
service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The appellant has been assigned the maximum schedular 
rating for tinnitus of the right ear.

2.  The evidence does not indicate that the appellant's 
tinnitus of the right ear presents an exceptional or unusual 
disability picture such that an extraschedular evaluation 
should be assigned.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for tinnitus of the right ear have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.25, 4.87, Diagnostic Code 6260 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. T hose five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

VA satisfied its duty to notify by means of a letter sent to 
the appellant by the RO in February 2007.  The appellant was 
informed generally that the evidence must show that the 
service-connected disability had worsened in severity and 
that evidence would be considered showing the severity and 
duration of the symptoms and the impact of the condition and 
symptoms on employment.  The Veteran was further informed of 
examples of evidence that he should tell the RO about or 
submit and how effective dates are assigned.  In addition, VA 
informed the appellant in that letter which evidence and 
information he was to provide to VA and which evidence VA 
would attempt to obtain on his behalf.  

VA has also fulfilled its duty to assist.  The appellant 
reported in connection with his claim that there were records 
pertaining to a ruptured ear drum/tinnitus at the Cleveland 
VA hospital dated in 1970-71.  The RO attempted to obtain 
those records but was unsuccessful.  The appellant was 
notified that the records were unavailable in the statement 
of the case.  See 38 C.F.R. § 3.159(e).  The Board notes, 
however, that VA examination reports from the Cleveland VA 
hospital dated in 1970 and 1971 are included in the claims 
folder.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  The record indicates that the appellant has undergone 
an examination and the results have been included in the 
claims folder for review.  The examination involved an 
examination of the appellant and an opportunity for the 
appellant to present his chief complaint and situation of 
greatest difficulty.  Therefore, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered statements in support of 
his claim.  

The appellant has asked that an evaluation in excess of 10 
percent be assigned for his right ear tinnitus.  It is first 
noted that the currently assigned 10 percent rating is the 
maximum schedular evaluation that may be assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 6260 
(2009).  Accordingly, in order to assign a higher rating, it 
must be shown that the condition should be assigned an 
extraschedular evaluation in accordance with 38 C.F.R. 
§ 3.321 (2009).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
such that the available schedular evaluation for the service-
connected right ear tinnitus disability is inadequate.  The  
appellant is assigned the maximum 10 percent evaluation for 
tinnitus and the evidence does not show that this rating is 
inadequate.  Instead, the Board finds that the 10 percent 
rating encompasses the symptomatology due to his recurrent 
tinnitus.  Moreover, this rating recognizes that there is 
commensurate functional impairment associated with the 
tinnitus. 

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
tinnitus.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the disability.  
The appellant asserts that the tinnitus is loud enough to 
drown out a phone ring and that he experiences depression, 
memory problems, anxiety, fatigue, and bad health as a 
result.  He further states that tinnitus interferes with his 
work as he does not get enough rest on a daily basis, such 
that it interferes with his mental tasks and has possibly 
aggravated underlying health conditions.  During the 
September 2007 VA examination, the Veteran reported that he 
had constant tinnitus that was stable.  The Board recognizes 
that the appellant has made assertions that he has been 
unable to work solely because of his right ear tinnitus as he 
had deficiencies in mood, thinking, and judgment which 
resulted in reduced reliability, productivity and 
intermittent moments of total inability to perform 
occupational tasks.  See appellant's statement received in 
November 2007.  In that regard, the Board notes that a VA 
medical examiner opined in October 2008 that the Veteran's 
psychiatric condition was less likely as not due to tinnitus 
and the RO denied service connection for a psychiatric 
disorder in an October 2008 rating decision.  During an 
October 2008 VA mental disorders examination, the Veteran 
reported that he was employed fulltime as a cook for the past 
five to ten years and that he lost one week from work during 
the prior year for the flu.  While the appellant has reported 
that he lost income over the years, he has not indicated how 
the service-connected tinnitus, either alone, or in 
combination with other service-connected disabilities, 
markedly interferes with his employment.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus of the right ear is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


